The only exceptions reserved on the trial were to the court's rulings on the evidence, and appellant's counsel, while contending that the court erred, furnishes no authority sustaining his argument.
The state, after showing that the defendant went to a home where her husband was, called him out and shot him several times with a pistol, asked the witness, "What was she saying after she shot?" This question was perfectly proper, and if the answer was illegal, the defendant made no motion to exclude it. Miller v. State, ante. p. 3, 74 So. 840.
The defendant's counsel asked the witness the following question: "Ida Lee Brewer was a woman of bad character?" to which objection was sustained. The character of Ida Lee Brewer was not in issue, nor was her character either material or relevant to any issue in the case. The fact that Ida Lee was a bad woman and deceased was in her company would not give the defendant the right to kill him, even though he was her husband.
It was perfectly proper for the state to prove that the defendant followed deceased after the shooting and attempted to again shoot deceased before he died, as tending to prove malice; it also being a part of the res gestæ.
The question as to where deceased lived before his marriage to defendant, which took place three years before the killing, was immaterial, and the court did not err in excluding it.
It being shown that the defendant went to another house, some distance from her home, with a pistol, looking for her husband, the question of how deceased treated defendant during their married life while they were living together was not relevant, nor was it relevant to show that on a former occasion deceased had tried to shoot her.
There is no error in the record, and the judgment is affirmed.
Affirmed. *Page 323